Citation Nr: 1028453	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-25 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart condition to 
include secondary to service-connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.
  
3.  Entitlement to special monthly compensation based on aid and 
attendance/housebound.

4.  Whether a May 1995 rating decision was clearly and 
unmistakably erroneous (CUE) in denying entitlement to service 
connection for PTSD.


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to January 
1971.  Service in Vietnam and award of the Air Medal is evidenced 
in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Procedural history

The Veteran's March 2005 claim for entitlement to service 
connection for a heart condition and for hepatitis C was denied 
in a December 2005 rating decision.  The December 2005 rating 
decision also denied the Veteran's claim for an earlier effective 
date for service connection for PTSD.  The Veteran disagreed and 
perfected an appeal of those issues.  

The Veteran and his attorney presented evidence and testimony in 
a video conference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been associated 
with the Veteran's VA claims folder.  In a September 2008 
decision, the Board reopened the Veteran's claim for entitlement 
to service connection for hepatitis C, denied the claim seeking 
an earlier effective date for PTSD, and remanded the claims for 
entitlement for service connection for a heart condition and for 
hepatitis C.

The Veteran's June 2008 claims of whether a May 1995 rating 
decision denying service connection for PTSD was clearly and 
unmistakably erroneous and entitlement to special monthly 
compensation was denied in an October 2008 rating decision.  The 
Veteran disagreed and perfected an appeal of those issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand

With regard to the issues of entitlement to special monthly 
compensation and whether the May 1995 rating decision contains 
CUE, the Board observes that the Veteran submitted a VA-Form 9 in 
October 2009 that indicates he wants to present evidence at a 
hearing before a Veterans Law Judge.  These claims are remanded 
for scheduling of such a hearing.

With regard to the issues of entitlement to service connection 
for a heart condition to include as secondary to service-
connected PTSD and hepatitis C, the Veteran contends that he has 
suffered from chest pain aggravated by emotional distress since 
about 1993.  The Veteran has presented a letter from Dr. T.A. who 
reviewed the Veteran's service treatment records and some VA 
records and who opined that the Veteran's heart condition is 
aggravated by his service connected PTSD disability.  He also 
contends that he currently suffers from hepatitis C; that he 
received air-injections during service; and, that the hepatitis C 
is a result of those injections.  As noted above, the Board 
remanded the Veteran's claims for entitlement to service 
connection for hepatitis C and heart disease to include as 
secondary to PTSD for further procedural and evidentiary 
development.  

Specifically, the Board ordered VBA to ensure that the Veteran 
was provided all legally required notice.  The remand also 
directed VBA to seek Social Security Administration (SSA) records 
regarding the Veteran, and to obtain VA outpatient records dating 
from October 2007.  After completion of the notice and record 
development, VBA was directed to provide the Veteran with 
adequate notice of medical examinations by physicians to 
determine whether the Veteran had heart disease and if so, 
whether it was made worse by his service-connected PTSD 
disability.  VBA was further directed to provide a medical 
examination to determine the etiology of the Veteran's hepatitis 
C disorder.

The Board observes that VBA is required to comply with remand 
orders by substantial compliance, not absolute compliance.  See 
Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, because 
such determination "more that substantially complied with the 
Board's remand order").  

The record shows that the Veteran was provided with notice of 
VA's obligations to assist him in developing his claims in an 
October 2008 letter, that VA outpatient records from October 2007 
were obtained, and that SSA reported they had no records.  To 
that extent, VBA appears to have substantially complied with the 
remand.  The record also shows, however, that the VA medical 
examinations did not comply with the remand.

The remand explicitly required that the examinations be conducted 
by VA physicians.  The October 2009 examiner was not a physician 
but rather was a physician's assistant.  Moreover, the 
examination report did not address whether it is as likely as not 
that the Veteran's service-connected PTSD aggravated his 
diagnosed coronary heart disease (CAD).  The remand order 
explicitly directed the examiner to provide an opinion regarding 
aggravation of CAD by PTSD.  

The Court has held that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (207).  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
5103A(a)(1) includes providing an examination that is adequate 
for rating purposes.  It is incumbent upon the rating official to 
ensure that a diagnosis or condition is described and supported 
in sufficient detail for evaluation purposes.  See 38 C.F.R. § 
4.2 (2009).  

Secondary service connection includes those disorders that are 
aggravated by, not only caused by, service-connected conditions.  
Moreover, the reports indicate that private medical records were 
not reviewed by the examiner.  The Veteran has provided evidence 
that indicates a study exists which directly examined veterans 
who had PTSD and the connection between that PTSD and heart 
disease.  See February 2008 letter of Dr. T.A.  A competent 
medical examination must include review and comment of Dr. T.A.'s 
opinion that the Veteran's CAD is due to or has been aggravated 
by his PTSD.  Because such an opinion is not included, the 
examination does not meet the standard contemplated by the Court.

Accordingly, the case is REMANDED for the following action:

1.   VBA shall schedule the Veteran and his 
representative for a hearing before a 
Veterans Law Judge regarding the issues of 
entitlement to special monthly compensation 
based on aid and attendance/housebound and 
whether a May 1995 rating decision was 
clearly and unmistakably erroneous (CUE) in 
denying entitlement to service connection for 
PTSD.
 
2.  VBA shall provide the Veteran with a 
medical examination conducted by a VA 
physician experienced in the diagnosis and 
treatment of coronary heart disease.  The 
examiner shall review the Veteran's VA claims 
folder, specifically including review of the 
February 2008 letter of Dr. T.A.  The 
examiner shall determine whether the Veteran 
currently manifests a heart condition that 
meets diagnosis criteria.  If such a 
condition is diagnosed, the examiner shall 
provide an opinion whether it is as likely as 
not that the condition was incurred during or 
aggravated by the Veteran's active duty 
service, and shall provide an opinion whether 
it is as likely as not that the Veteran's 
diagnosed heart condition has been aggravated 
by his service-connected PTSD disability.  
Any diagnostic tests deemed necessary by the 
examiner shall be accomplished.  If the 
examiner is unable to provide any opinion 
without resort to mere speculation, they 
shall specifically provide a rationale and 
explanation why that is the case.  The 
examiner's written report shall be associated 
with the Veteran's VA claims folder.

3.  VBA shall provide the Veteran with a 
medical examination by a VA physician 
experienced in the diagnosis and treatment of 
hepatitis C.  The examiner shall review the 
Veteran's VA claims folder prior to examining 
the Veteran.  The examiner shall provide an 
opinion whether it is as likely as not that 
the Veteran contracted hepatitis C during 
service as a result of receiving air 
injection inoculations.  If the examiner 
determines that the air injection 
inoculations are not as likely as not the 
source of the Veteran's hepatitis C, the 
examiner shall provide an opinion that 
states:

(a) in view of the information provided 
by the Veteran regarding findings that 
such devices have promoted the 
transmission of hepatitis C, the reasons 
why the Veteran's contamination is less 
likely than not to be the result of such 
inoculations;

(b) discussion of medical literature 
supporting the conclusion that air 
injection inoculations are less likely 
than not to result in transmission of 
hepatitis C;

(c) discussion of the most likely 
etiology of the Veteran's hepatitis C to 
include, but not limited to, intravenous 
drug use and tattoos.

If the examiner is unable to provide any 
opinion without resort to mere speculation, 
they shall specifically provide a rationale 
and explanation why that is the case.  The 
examiner's written report shall be associated 
with the Veteran's VA claims folder.

4.  After completion of the foregoing, and 
any other development deemed necessary, VBA 
shall readjudicate the Veteran's claims for 
entitlement to service connection for a heart 
condition to include as secondary to service-
connected PTSD and hepatitis C.  If the 
benefits sought on appeal remain denied, VBA 
should provide the Veteran and his attorney 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


